Citation Nr: 0110158	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral lower 
extremity varicosities, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from April 1972 
to June 1979.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied an 
increased evaluation for the appellant's bilateral lower 
extremity varicosities.

In January 2001, a Travel Board hearing was held in St. 
Petersburg before the undersigned, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony has been associated with 
the claims file.  At the Travel Board hearing, the appellant 
submitted some VA medical treatment records, as well as a 
written waiver of consideration of all additional evidence by 
the RO.  See 38 C.F.R. §§ 19.37, 20.1304.  However, in light 
of the remand below, the RO will have the opportunity to 
review this evidence.


REMAND

At her January 2001 Travel Board hearing, the appellant 
testified that she was currently receiving treatment at the 
VA in Tampa and that she had previously been treated at the 
VA in Northport, New York.  See Hearing Transcript pp. 3 and 
8.  She further testified that she wore support stockings at 
work, that her left leg was swollen at all times and that she 
also experienced swelling in the right leg.  See Hearing 
Transcript pp. 3 and 7.  The appellant reported that she 
currently did not have any ulcers or rash on her legs, just 
purple discoloration.  See Hearing Transcript pp. 9-10.

Although the appellant's claim for an increased evaluation 
was submitted in March 1999, the January 2000 Statement of 
the Case (SOC) reveals RO consideration of the increased 
rating claim under both the revised regulation pertaining to 
evaluation of varicose veins and the old regulation in effect 
prior to January 12, 1998.  See 62 Fed. Reg. 65207-65244 
(1998), codified at 38 C.F.R. § 4.104 Diagnostic Code 7120 
(2000).  It is apparent that evaluation of disability 
resulting from bilateral varicose veins under the current 
regulation requires a substantially different analysis from 
that which had been required under the former provision.  
Unlike the former Diagnostic Code 7120, the revised 
Diagnostic Code 7120 contemplates separate and distinct 
evaluations of both extremities affected by bilateral 
varicose veins.  The revised regulation further provides that 
both ratings are to be combined using the bilateral factor.  
See 38 C.F.R. §§ 4.25, 4.26.  

The appellant's testimony suggests different levels of 
disability in the right and left legs due to service-
connected varicosities.  It appears that the RO considered 
the evidence to separately rate the appellant's legs and 
found that each leg warranted a 10 percent rating.  Since 
only a 20 percent evaluation would result after combining the 
two 10 percent ratings using the bilateral factor as required 
under the current regulation, the RO carried forward the 30 
percent disability evaluation derived under the former 
regulation; the effective date of that 30 percent evaluation 
is July 1996.  The Board notes that the assignment of a 20 
percent evaluation for the left leg and a 10 percent 
evaluation for the right leg would still result in a 30 
percent evaluation after combining the two ratings and 
applying the bilateral factor.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  It appears that there are VA 
treatment records that have not been associated with the 
claims file; this would include records from both New York 
and Florida.  A VA examination is also needed to address the 
question of whether or not there is persistent edema, 
subcutaneous induration, stasis pigmentation, eczema and/or 
ulceration.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain for association 
with the claims file copies of all VA 
treatment records pertaining to the 
appellant's varicose veins, to the extent 
they are not already on file.  The 
appellant should identify the VA 
facilities from which she has received 
treatment, including VA facilities in 
Florida and New York.  

2.  After the aforementioned documents 
have been obtained, the RO should 
schedule the appellant for an examination 
by an appropriate specialist to determine 
the nature and extent of her service-
connected lower extremity varicosities.  
The entire claims file must be made 
available to the examiner for review in 
association with the examination.  All 
necessary tests, as well as any other 
recommended examinations or photography, 
should be conducted and all clinical 
manifestations attributable to the 
varicosities in each leg should be 
reported in detail.  

The examiner must provide detailed 
descriptions for each leg as to the 
presence and severity of any edema, 
stasis pigmentation, eczema, subcutaneous 
induration, ulceration, and pain.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


